Citation Nr: 0534773	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for dyshidrosis.

2.  Entitlement to an initial compensable rating for a left 
shoulder disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for a right shoulder disorder prior to May 1, 2000.

4.  Entitlement to a current rating in excess of 20 percent 
for a right shoulder disorder on and after May 1, 2000.

5.  Entitlement to an initial compensable rating for 
dermatitis of the right knee.

6.  Entitlement to an initial compensable rating for tinea 
pedis with eczematization of the feet.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to April 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
San Juan, Puerto Rico, which granted service connection for 
the enumerated disorders.  The veteran appealed the initial 
ratings assigned for these disorders.  While the appeal was 
pending, the RO granted a 10 percent rating for the right 
shoulder disorder which had been initially assigned a 
noncompensable rating, and effective May 1, 2000, assigned a 
staged rating of 20 percent for the right shoulder.  The 
issues have been characterized to reflect this staged rating 
which remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran requested that he appear before a Veterans Law 
Judge for a hearing on appeal to be held at the RO (Travel 
Board hearing) in his substantive appeal sent to the RO in 
May 2003.  He is also noted to have requested review by a 
decision review officer (DRO) in his October 2002 notice of 
disagreement.  

In November 2003 the veteran testified at a hearing held 
before a DRO.  There is no indication from the hearing 
transcript or elsewhere in the claims file that the veteran 
intended for this hearing to take the place of a Travel Board 
hearing.  In August 2004 he submitted a statement indicating 
that he desired to elect the traditional appeal process.  At 
no point has he submitted any statement suggesting an 
intention to withdraw his Travel Board hearing request.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
further appellate review.  A copy of the 
notice scheduling the hearing should be 
placed in the claims folder.  

The purpose of this REMAND is to comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

